      Case: 1:19-cv-07868 Document #: 66 Filed: 05/28/21 Page 1 of 4 PageID #:655




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 CHRISTOPHER GEORGE PABLE,

         Plaintiff,                                              Case No. 19-cv-7868

 v.                                                             Judge Elaine E. Bucklo

 CHICAGO TRANSIT AUTHORITY and                          Magistrate Judge Heather K. McShain
 CLEVER DEVICES LTD.,

         Defendants.



 CHICAGO TRANSIT AUTHORITY,

         Counter-Plaintiff,

 v.

 CHRISTOPHER GEORGE PABLE,

         Counter-Defendant.


                                   JOINT STATUS REPORT

        In accordance with the Court’s order of April 29, 2021 (Dkt. 61), the parties submit the

following Joint Status Report:

        I.      Progress on and Schedule for Remaining Fact Discovery

        Following the Court’s issuance of an order outlining the procedures to be followed with

respect to the data retrieved from Mr. Pable’s cell phone: (a) plaintiff’s counsel provided search

terms to the CTA’s vendor to search for potentially privileged items; (b) the vendor provided

plaintiff’s counsel with approximately 2,169 items resulting from the search; (c) plaintiff’s counsel

reviewed those items and designated 75 of them as privileged, and provided a log thereof to all
    Case: 1:19-cv-07868 Document #: 66 Filed: 05/28/21 Page 2 of 4 PageID #:656




counsel; (d) the vendor provided the retrieved data without the items designated as privileged to

all counsel. The CTA identified what it claimed were deficiencies in plaintiff’s privilege log, and

counsel provided a revised log with additional information and withdrew its claim of privilege

with respect to one of the items on the original log

        The parties completed the deposition of plaintiff’s physician on May 27, 2021. They are

in the process of scheduling a one-hour 30(b)(6) deposition of the CTA regarding discussed in

prior submissions and the continued deposition of Mr. Pable. The deposition of the CTA’s Rule

30(b) witness is likely to take place in late June to mid-July due to scheduling challenges. The

parties expect that they will be able to complete these depositions and fact discovery by July 15,

2021.

        II.    Proposed Schedule for Expert Discovery

        The parties propose the following schedule for expert discovery:

               Plaintiff/Counter-Plaintiff’s Affirmative expert disclosures due 9/15/21

               Plaintiff/Counter-Plaintiff’s expert discovery complete by 10/15/21

               Responsive expert disclosures by 1/15/22

               Responsive expert discovery complete by 3/15/22

               Final expert supplementation complete by 5/15/22

               Expert and all discovery closed by 6/30/22

        III.   Settlement Discussions

        The Parties have not engaged in any settlement discussions to resolve either Plaintiff’s

Complaint against the CTA and Clever, or the CTA’s Counterclaim against Plaintiff. The Parties

do not request a settlement conference at this time.




                                                 2
    Case: 1:19-cv-07868 Document #: 66 Filed: 05/28/21 Page 3 of 4 PageID #:657




       IV.     Other Issues

       The parties respectfully request that Magistrate Judge McShain conduct a status hearing on

or about July 20, 2021 regarding the conclusion of fact discovery.


May 28, 2021                                        Respectfully submitted,



                                                    /s/ Timothy A. Duffy
                                                    Timothy A. Duffy (ARDC #6224836)
                                                    Law Office of Timothy A. Duffy, P.C.
                                                    290 Shadowood Ln
                                                    Northfield, IL 60093
                                                    847-530-4920
                                                    tduffy@tduffylaw.com

                                                    Attorney for Plaintiff
                                                    Christopher George Pable

                                                    /s/ Elizabeth E. Babbitt

                                                    John F. Kennedy
                                                    Elizabeth E. Babbitt
                                                    Allison E. Czerniak
                                                    Nicollette L. Khuans
                                                    Taft Stettinius & Hollister LLP
                                                    111 E. Wacker Drive
                                                    Suite 2800
                                                    Chicago, IL 60601
                                                    312-527-4000
                                                    ebabbitt@taftlaw.com
                                                    jkennedy@taftlaw.com
                                                    aczerniak@taftlaw.com
                                                    nkhuans@taftlaw.com

                                                    Attorneys for Defendant Chicago Transit
                                                    Authority




                                                3
Case: 1:19-cv-07868 Document #: 66 Filed: 05/28/21 Page 4 of 4 PageID #:658




                                         /s/Steven W. Jados

                                         Steven W. Jados
                                         SmithAmundsen LLC
                                         3815 E. Main Street, Suite A-1
                                         St. Charles, IL 60174
                                         (630)587-7934
                                         sjados@salawus.com

                                         Attorney for Defendant Clever Devices, Ltd.




                                     4
